Judgment, Supreme Court, New York County, rendered December 20, 1973, convicting defendant, after a jury trial, of manslaughter in the first degree and possession of a weapon as a felony, unanimously modified, on the law, to the extent of reversing defendant’s conviction of possession of a weapon, vacating the concurrent sentence imposed thereon and dismissing said count of the indictment; and otherwise affirmed. On the facts in the instant case, possession of a weapon is an inclusory concurrent count of manslaughter in the first degree. (People v Grier, 37 NY2d 847; People v Pyles, 44 AD2d 784.) Concur—Murphy, J. P., Lupiano, Birns, Silverman and Nunez, JJ.